Order filed, October 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00216-CV
                                 ____________

                   JOE ALFRED IZEN JUNIOR, Appellant

                                            V.

             BRIAN LAINE AND KIMBERLY LAINE, Appellee


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-28211


                                     ORDER

      The reporter’s record in this case was due October 4, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gina Jackson, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM